                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF INDIANA
                             SOUTH BEND DIVISION

 JAMES D. BOND,

                          Plaintiff,

                    v.                     CAUSE NO.: 3:18-CV-792-RLM-MGG

 BEACON HEALTH SYSTEM, et al.,

                          Defendants.

                              OPINION AND ORDER

      James D. Bond, a prisoner without a lawyer, filed an amended complaint.

“A document filed pro se is to be liberally construed, and a pro se complaint,

however inartfully pleaded, must be held to less stringent standards than formal

pleadings drafted by lawyers . . .” Erickson v. Pardus, 551 U.S. 89, 94 (2007).

This court must review the complaint and dismiss it if the action is frivolous or

malicious, fails to state a claim, or seeks monetary relief against a defendant who

is immune from such relief. 28 U.S.C. § 1915A. “In order to state a claim under

[42 U.S.C.] § 1983 a plaintiff must allege: (1) that defendants deprived him of a

federal constitutional right; and (2) that the defendants acted under color of state

law.” Savory v. Lyons, 469 F.3d 667, 670 (7th Cir. 2006).

      In the initial complaint, Mr. Bond alleged that his blood pressure

medication wasn’t being properly administered to him at the St. Joseph County

Jail. The court found that the initial complaint didn’t state a claim against any

of the named defendants but invited Mr. Bond to file an amended complaint. He

has now filed an amended complaint in which he names Nurse Lynn and Judy
Lawson as defendants. ECF 8. This complaint omits any narrative to describe

his claims and instead references his initial complaint. The amended complaint

violates the local rule requiring parties seeking to amend a complaint to submit

a copy of the amended complaint in its entirety and prohibiting parties from

incorporating other complaints by reference. N.D. Ind. L.R. 15-1. Because it

doesn’t comply with the local rules and there is no apparent reason why Mr.

Bond can’t comply, Mr. Bond can’t proceed on this amended complaint.

      The court will give Mr. Bond another chance to file an amended complaint.

A copy of this court’s approved form – Prisoner Complaint (INND Rev. 8/16) – is

available upon request from the jail law library. On the amended complaint, Mr.

Bond must put the cause number of this case which is on the first page of this

order. The amended complaint must be complete in and of itself without any

reference to prior complaints.

      As a final matter, Mr. Bond wrote a letter asking whether he is required to

file his grievances with the court. Though Mr. Bond is free to do so, there is no

need for him to file any exhibits at this time.

      For these reasons, the court GRANTS James D. Bond until December 7,

2018, to file an amended complaint. If Mr. Bond doesn’t respond by that

deadline, this case will be dismissed without further notice.

      SO ORDERED on November 7, 2018

                                             /s/ Robert L. Miller, Jr.
                                             JUDGE
                                             UNITED STATES DISTRICT COURT




                                         2
